DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-6 and 9-20 and 22 are pending.  Claims 7-8 are cancelled.  Claim 21 is withdrawn. Claim 22 is newly presented in the response filed 2/17/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
The rejection of claims 1-6 and 9-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicant’s amendments. 
The rejection of claims 1-6 and 9-20 under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 20170198432A1) and Stretanski et al. (US20090203817A1) further in light of YOUR HOUSEHOLD WATER QUALITY and WHY COPPER (pdfs) is withdrawn.
Response to Arguments
Applicant’s arguments filed 2/17/2022 have been fully considered but are not persuasive.  Applicant’s urge that Richards et al. (US 20170198432A1) do not teach the claimed deposition of the antioxidant onto elastane containing fabric.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of references ie Stretanski et al. (US20090203817A1) is found pertinent to the claims as amended because Stretanski guide one of ordinary skill in [0072] to the same hindered phenol antioxidants recited by the instant specification in the same range of from about 1:10 to about 10:1 onto the same elastane fabric.  It is the Examiner’s position that even if the art does not use the term deposition, the concept of stabilizing the spandex with hindered phenol antioxidants which Stretanski teaches explicitly in page 11, [0072] teaching hindered phenol antioxidant added in an amount from 0.01 to, 10%, preferably from 0.05 to 5%, and more preferably from 0.1 to 2%, based on the weight of the stabilized spandex polymer or prepolymer composition would necessarily guide one of ordinary skill to the claimed concept of the same hindered phenol antioxidant being ‘deposited’ on the same elastane fabric.  
Accordingly the teachings are pertinent to the claims as amended and a new grounds of rejection is below address the amendments and new claims.
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 20170198432A1), Stretanski et al. (US20090203817A1), Parry et al. (WO2006002777A1) and Bacher et al. (US 5,650,509) in light of YOUR HOUSEHOLD WATER QUALITY and WHY COPPER (pdfs).
Richards et al. (US 2017/0198432A1) teach machine laundering of elastane fabrics ie (cotton, polyester, nylon) (0002-0003, 0062 and abstract) comprising contact with an antioxidant page 7, [0104] and surfactant page 5, [0075].  In [0169] Richards et al. teach that all fabrics were treated with copper as is required by the amended claim 1.  Regarding the claim 1 material limitation to a surfactant concentration of at least 10 ppm is met by the Richards et al. examples illustrating about 2-3% of Finish RPW made up of surfactants.  See [0077].  Richards et al. guide one of ordinary skill to the claimed 0.1:1 to 100:1 ratio of treatment liquor to elastane fabric is met by the examples and table in [0164].  [0092] teach citrate chelating agents encompassing claims 19-20.
Richards et al. do not explicitly teach the material limitation that at least 1ppm of copper present is from an external water source as is required by the instant claim 1.  It is the Examiner’s position that the copper water pipes of the laundry machine supplying water to the laundry machine would necessarily meet this claim language because WHY COPPER establishes the state of the art, that by the 1940s, copper became the most used material for plumbing in the developed world and YOUR HOUSEHOLD WATER QUALITY establishes the state of the art that the claimed 1ppm is within an acceptable level of copper in water in general.  
Richards et al. do not teach the claimed deposition of the antioxidant in a concentration of at least 25 ppb as required by claim 1 nor the 500 ppb required by new claim 22. 
	In the analogous art, Stretanski et al. (US2009203817A1) teach the antioxidant of claims 15-16 in [0057] within the claimed amount in [0124] in an analogous spandex treatment composition.  See example 61, [0144] encompassing the hindered phenol of claims 16 and 17. [0072] of Stretanski et al. specifically guide one of ordinary skill to the to the same hindered phenol antioxidants recited by the instant specification in the same range of from about 1:10 to about 10:1 onto the same elastane fabric.  Stretanski specifically discusses stabilizing amounts of the antioxidant composition on spandex (elastane) fabric, see for example [0058] teaching that the prior art formulations AO-1, AO-3, AO-7, AO-8 and AO-9 made in the examples to stabilize the spandex, the stabilizing amount of the compounds of formula (I) is often in the range of about 0.01% to about 10% by weight based on the total weight of the stabilized spandex polymer or prepolymer com position, although larger or smaller amounts may be useful in particular situations which teaching encompasses the claimed ranges.  .  It is the Examiner’s position that even if the art does not use the term deposition, the concept of stabilizing the spandex with hindered phenol antioxidants which Stretanski teaches explicitly in page 11, [0072] teaching hindered phenol antioxidant added in an amount from 0.01 to, 10%, preferably from 0.05 to 5%, and more preferably from 0.1 to 2%, based on the weight of the stabilized spandex polymer or prepolymer composition would necessarily guide one of ordinary skill to the claimed concept of the same hindered phenol antioxidant being ‘deposited’ on the same elastane fabric.
Richards and Stretanski do not explicitly teach the claimed 25 ppb nor 500ppb antioxidant concentration.
In the analogous art, Parry et al. (WO2006002777A1) teach the commonly knowledge that sterically hindered phenol antioxidants are dosed at a level of 100ppb to 200 ppm in general to achieve the desired level in the aqueous medium and also in the analogous art Bacher et al. (US 5,650,509) teach stearically hindered phenol antioxidants as claimed treat polyamide fabric (made of various material blends such as spandex, also known as elastane or Lycra) and guide one of ordinary skill that the liquor pickup is 30-400% by weight.  See abstract and col.5,ln.5-10.	
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed antioxidant in a concentration of at least 25 ppb as required by claim 1 or the claimed at least 500 ppb as required by claim 22 because Richards et al. teach machine laundering of elastane fabrics ie (cotton, polyester, nylon) treated with copper comprising contact with an antioxidant and surfactant in general and Stretanski et al. (US2009203817A1) teach an analogous spandex treatment composition comprising 5 g (20mmol) of antioxidant is an advantageous amount to make a stabilized spandex treatment composition in general Parry et al. establish that sterically hindered phenol antioxidants are dosed at a level of 100ppb to 200 ppm in general and Bacher et al. (US 5,650,509) teach stearically hindered phenol antioxidants as claimed treat polyamide fabric via liquor pickup 30-400% by weight. 
One of ordinary skill in the art is motivated to combine the teachings of Richards with Stretanski , Parry, and Bacher et al. since all are in the analogous art of treating elastomeric fabrics with sterically hindered phenol antioxidants as claimed.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761